274 F.2d 767
107 U.S.App.D.C. 109
Clayborne BYNUM, Appellantv.UNITED STATES of America, Appellee.
No. 15373.
United States Court of Appeals District of Columbia Circuit.
Argued Dec. 14, 1959.Decided Jan. 7, 1960, Petition for Rehearing En Banc DeniedJan. 26, 1960.

Mr. Henry L. Johnson, Jr., Washington, D.C., for appellant.
Mr. Nathan J. Paulson, Asst. U.S. Atty., with whom Messrs. Oliver Gasch, U.S. Atty., and Carl W. Belcher, Asst. U.S. Atty., were on the brief, for appellee.
Before FAHY, WASHINGTON and DANAHER, Circuit Judges.
PER CURIAM.


1
In Bynum v. United States, 104 U.S.App.D.C. 368, 262 F.2d 465, we reversed the conviction of the present appellant on an indictment for the same crime of which he now stands convicted on a new indictment, resulting in the judgment on appeal.  Our reversal rested upon the use by the prosecution of a fingerprint of appellant obtained as a product of his unlawful arrest.  On the trial now under review the fingerprint so obtained was not used; instead, an older fingerprint in the files of the Federal Bureau of Investigation, in no way connected with the unlawful arrest, was used for purposes of comparison.  There was competent evidence from which the jury could conclude that the Government's expert obtained a fingerprint from the scene of the crime and that both it and the fingerprint from the files of the Federal Bureau of Investigation were those of appellant.


2
There being no error in the respect which led to our prior decision, above referred to, or otherwise affecting substantial rights of the appellant, the judgment of conviction is accordingly.


3
Affirmed.